DETAILED ACTION
1.	This communication is in response to the Application filed on 8/22/2019. Claims 1-20 are pending and have been examined. 
Allowable Subject Matter
2.	Claims 2-11, 14-19 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
				Claim Rejections - 35 USC § 103
3.	Claims 1, 12-13, 20 are rejected under 35 U.S.C. 103 as being unpatentable over Fan, et al. (US 20160358094; hereinafter FAN) in view of Kaplan (US 6233580; hereinafter KAPLAN).
As per claim 1, FAN (Title: Utilizing Word Embeddings for Term Matching in Question Answering Systems) discloses “A mathematical processing method for a textual question performed at a computing device having one or more processors and memory storing programs to be executed by the one or more processors (FAN, [Abstract], question answering systems; [0015], a computer readable storage medium (or media) having computer readable program instructions thereon for causing a processor to carry out aspects of the present invention), the method comprising: obtaining a question text sequence; [ mapping a numeral in the question text sequence to an expression word ]; encoding the question text sequence comprising the expression word into a semantic vector; decoding the semantic vector to generate a first expression, the first expression being an expression comprising the expression word (FAN, [0004], (i) receiving a question; (ii) generating a plurality of vectors including a first vector representation of a term in the question and a second vector representation of a term in a set of natural language text; (iii) generating a similarity score representing an amount of similarity Examiner’s Note: There is not any processing between the encoding step and the decoding step, making the whole purpose of the invention and the corresponding enabling function totally unclear. The applicant must clarify this for further examination); and [ replacing the expression word in the first expression with the mapped numeral ], to obtain a second expression .”
FAN does not expressly disclose “mapping a numeral in the question text sequence to an expression word .. replacing the expression word in the first expression with the mapped numeral ..” However, this feature is taught by KAPLAN (Title: Word/number and number/word mapping).   
In the same field of endeavor, KAPLAN teaches: [Abstract] “A compactly stored word list that includes a directed graph data structure is used for word to number (W/N) and number to word (N/W) mapping. Each word accepted by the data structure is mapped to a unique corresponding number within a dense set of numbers ranging from zero to one less than the total number of acceptable words” and [col. 1, lines 42-45] “mapping an input word to a number, using that number to retrieve the numbers of its synonyms, and mapping the synonym numbers to the synonymous words.”
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the teachings of KAPLAN in the system taught by FAN to provide a ready mechanism converting between numerals and words for word embedding for questioning and answering application, including finding synonyms.
	Claims 12, 13, 20 (similar in scope to claim 1) are rejected under the same rationale as applied above for claim 1.
Conclusion 
4.	 Any inquiry concerning this communication or earlier communications from the examiner should be directed to FENG-TZER TZENG whose telephone number is (571)272-4609. The examiner can normally be reached on M-F (8:00-5:30). The fax phone number where this application or proceeding is assigned is 571-273-4609.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Pierre-Louis Desir (SPE) can be reached on (571)272-7799. 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/FENG-TZER TZENG/		12/29/2021Primary Examiner, Art Unit 2659